Citation Nr: 1758510	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-17 712A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to June 3, 2016 for compression fracture at T11 and T12; moderate degenerative joint disease thoracic spine; thoracic strain.

2. Entitlement to an initial rating in excess of 20 percent from June 3, 2016 for compression fracture at T11 and T12; moderate degenerative joint disease thoracic spine; thoracic strain.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1961 to May 1965. 

These matters are before the Board of Veterans' Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2015, the Board remanded the case for additional development.

In July 2016, VA Appeals Management Center increased the Veteran's disability rating for thoracic spine disability from 10 percent to 20 percent disabling from June 3, 2016 and continued the 10 percent rating prior to June 3, 2016. This did not satisfy the Veteran's appeal for an initial increased rating.

Additionally, in the November 2015 Board decision, it was noted that the issue of entitlement to an earlier effective date for a thoracic spine disability had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ), and was therefore referred to the AOJ for appropriate action. A review of the claims file does not indicate that any action has yet been taken on this claim, and therefore, the Board again REFERS it to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1. Prior to June 3, 2016 the Veteran's thoracic spine disability was most nearly approximated by forward flexion greater than 60 degrees, with a combined range of motion greater than 120 degrees, but not greater than 235 degrees, with consideration of functional loss. There was no guarding or spasm severe enough to result in an abnormal gait or abnormal spinal curvature.
2. From June 3, 2016, the Veteran's thoracic spine disability was manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, with a combined range of motion not greater than 120 degrees, with consideration of functional loss. Ankylosis of the entire lumbar spine was not shown.


CONCLUSIONS OF LAW

1. Prior to June 3, 2016, the criteria for entitlement to an initial rating in excess of 10 percent for the Veteran's thoracic spine disability are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2017).

2. From June 3, 2016, the criteria for entitlement to an initial rating in excess of 20 percent for the Veteran's thoracic spine disability are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5253(2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). Here, the duty to notify was satisfied by letter in October 2009. See 38 U.S.C. § 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Regarding whether there was substantial compliance with the Board's November 2015 remand directives, the record reflects substantial compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). The Board requested the RO obtain a new VA examination. The RO obtained new VA examinations in June 2016 and October 2016.

The record contains the reports of the December 2009, June 2016 and October 2016 VA examinations. The examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record. Though the June 2016 examiner did provide a specific limitation, in degrees, of range of motion (ROM) after repeat testing, he did explain that he would be speculating in opining whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during repeated use over time because the Veteran was not being examined immediately after repetitive use over time, and therefore could not describe additional limitation due to pain. The October 2016 examiner noted no loss of function after repeated testing but did not provide a specific limitation, in degrees, of ROM after repeat testing. He also explained that he would be speculating in opining whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during repeated use and therefore could not describe additional limitation due to pain. The examiner stated that any decrease in ROM with repeated use over time is merely speculative and highly subjective because a medical provider is not present to objectively measure with a goniometer the change in ROM with repeated use over time. Because the June 2016 and October 2016 examiners provided explanations regarding why they would be resorting to mere explanation, these examinations are adequate. Therefore, the Board finds that the December 2009, June 2016, and October 2016 VA examination reports are sufficient for rating purposes. See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal. Pertinent medical evidence associated with the claims file consists of service and VA treatment records. 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran. 

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Legal Criteria 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptoms with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999). In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Fenderson, 12 Vet. App. at 126-28.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 (1995).
Nonetheless, a disability rating higher than the minimum compensable rating is not assignable under any diagnostic code relating to range of motion where pain does not cause a compensable functional loss. Rather, the "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned. See Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011) (noting that while "pain may cause a functional loss, pain itself does not constitute a functional loss," and, is therefore, not grounds for entitlement to a higher disability rating).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment. See 38 C.F.R. § 4.10. Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. See 38 C.F.R. § 4.40. Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing. See 38 C.F.R. § 4.45.

The Veteran's thoracic spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides that a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or for favorable ankylosis of the entire thoracolumbar spine. A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. A 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of height. 

Notes following the rating criteria provide that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

Factual Background

The Veteran was afforded a VA examination of the thoracolumbar spine in December 2009. During the examination, the Veteran stated that he suffered from chronic mid back pain. He stated that he had chiropractic treatment with some relief. He also reported constant and severe pain on a daily basis. There was no radiation of pain reported. The examiner noted that the Veteran had normal gait and no abnormal spinal curvatures, such as scoliosis. It was noted that the Veteran had spasms of the left and right thoracic sacrospinalis; however, it was not severe enough to be responsible for abnormal gait or spinal contour. Testing during the examination showed forward flexion of 90 degrees with a combined range of motion of 200 degrees. Evidence of pain following repetitive motion was noted, however, it was also noted that there were no additional limitations after three repetitions of range of motion. The examination report also states the Veteran does not experience flare-ups. It was also noted that the Veteran did not have Intervertebral Disc Syndrome (IVDS) and the Veteran denied being hospitalized or placed on complete bedrest within the past 12 months for his thoracic spine disability.

VA treatment notes dated in November 2014 note the Veteran stated that his back does not normally hurt but that it can hurt if he shrugs his shoulders.

In VA treatment notes dated in February 2015, the Veteran denied any new upper back pain.

VA treatment notes dated in April 2015 note the Veteran stated "doing ok with back."

On June 3, 2016, the Veteran was afforded another VA examination. During this examination the Veteran reported that his back pain was getting worse and sleeping was difficult. The Veteran reported that he cannot kneel down or lift things due to his back and he experiences pain with prolonged sitting. The Veteran did not report flare-ups of the thoracolumbar spine. He denied any current medication, stating he would only take over-the-counter Advil for his back. He reported functional loss in the form of pain with lying flat/sleeping, prolonged sitting, lifting and bending. His forward flexion was 50 degrees with a combined range of motion of 120 degrees. It was noted that the range of motion itself contributes to a functional loss in that the Veteran is unable to bend down and pick things up. Pain was noted on the examination and that it causes functional loss. Forward flexion after three repetitions was 40 degrees. The examiner could not determine whether weakness, fatigability or incoordination significantly limit functional ability with flare-ups or after repetitive use without resorting to mere speculation. Pain was also noted with weight bearing. The Veteran did not have guarding or muscle spasm, or ankylosis of the thoracolumbar spine. In addition, the Veteran did not have IVDS. The Veteran did have signs or symptoms of radiculopathy in the form of numbness in his left and right lower extremities. The Veteran also uses a walker on a regular basis.
 
The Veteran was also afforded a VA examination in October 2016. The Veteran reported increased pain with prolonged standing and walking. The Veteran also reported functional loss or impairment in the form of "motion pain." He did not report flare-ups. He had forward flexion of 70 degrees with a combined range of motion of 190 degrees. The Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion after such testing. Pain was noted which caused functional loss. The examiner could not determine whether weakness, fatigability or incoordination significantly limit functional ability with flare-ups or after repetitive use without mere speculation. There was no guarding or muscle spasm. There was no evidence of pain with weight bearing. The examiner recorded no ankylosis of the spine. The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy. It was also noted that the Veteran did not have IVDS. The Veteran reported using a walker regularly due to chronic back pain.

VA treatment records dated in February 2017 include a note that the Veteran's comfort was altered due to exacerbated low back pain.

In VA treatment records dated in March 2017, the Veteran reported increased pain and functional problems related to his back injury. He also reported difficulties walking due to numbness in his feet which he attributed to his back pain. 

VA treatment records dated in April 2017 show the Veteran reported that his neck and mid back were "pain free." 

Analysis

Based on a thorough review of the evidence of record, the Board finds that prior to June 3, 2016 the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximated a 20 percent, or higher, evaluation. The December 2009 VA examination showed the Veteran had forward flexion of 90 degrees with a combined range of motion of 200 degrees. The forward flexion was not greater than 30 degrees but less than 60 degrees and the combined range of motion was not limited to 120 degrees, as required for a 20 percent rating. Alternatively, the Veteran did have muscle spasms, but not severe enough to result in an abnormal gait or abnormal spinal contour as required for a 20 percent rating. 

From June 3, 2016, the preponderance of the evidence is against a finding that the Veteran's symptoms more nearly approximated a 40 percent, or higher, evaluation. Significantly, on the occasion of the VA examination in June 2016, the Veteran's thoracolumbar flexion was to 50 degrees, without pain. After repetitive use testing, forward flexion was to 40 degrees. Thus, forward thoracolumbar flexion has not been limited to less than 30 degrees as required for the 40 percent rating. In addition, there was also no evidence of ankylosis of the entire thoracolumbar spine as required for a 40 percent or 50 percent ratings. Furthermore, the Veteran's forward flexion during the October 2016 examination improved to 70 degrees and the examiner noted no loss of function after repetitive testing. There was also no evidence of ankylosis. The Veteran's ROM does not meet the criteria for a 40 percent, or higher, rating. 

In regards to the DeLuca criteria, there is no medical evidence to show that there is any additional loss of motion of the thoracolumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent prior to June 3, 2016. The examiner found no additional limitations of range of motion following repeat testing. The Veteran's forward flexion was 90 degrees before and after repeat testing. The examiner did note pain on movement but forward flexion did not change. 

Application of the Deluca criteria also fails to support a rating in excess of 20 percent from June 3, 2016. The Board recognizes the Veteran's complaints of pain and functional loss as a result of his thoracic spine disability, notably his difficulty walking and standing. However, the competent and probative evidence of record does not indicate functional loss due to the Veteran's low back disability that would more nearly approximate less than 30 degrees of flexion or ankylosis of the thoracolumbar spine. As noted above, during the June 2016 VA examination, the Veteran's forward flexion of the thoracolumbar spine was 40 degrees following repeat testing. Although this was less than the 50 degrees prior to repeat testing, it is still not limited to less than 30 degrees of forward flexion. In addition, the October 2016 examination report noted no loss of function or functional impairment following repetitive testing.

Accordingly, a rating in excess of 10 percent prior to June 3, 2016 and in excess of 20 percent from that date for the Veteran's service-connected thoracic lumbar spine disability is not warranted. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable. 38 U.S.C. § 5107(b); Gilbert, supra.

The Board also notes that although the June 2016 examiner noted symptoms of radiculopathy manifested as numbness in his left and right lower extremities, which would warrant a separate compensable rating, the Veteran has since been service-connected for radiculopathy of his lower extremities, effective from the date of that examination.  The July 2016 rating decision awarded 20 percent ratings each for the femoral and sciatic nerves affecting each lower extremity.  The Veteran did not file a notice of disagreement with those ratings within a year; as a result that decision is not before the Board.  The Veteran has since filed a claim for increase with respect to his neurological symptoms in February 2017 which is currently under development at the AOJ.  


ORDER

Entitlement to an initial rating in excess of 10 percent prior to June 3, 2016 for compression fracture at T11 and T12; moderate degenerative joint disease thoracic spine; thoracic strain is denied.

Entitlement to an initial rating in excess of 20 percent from June 3, 2016 for compression fracture at T11 and T12; moderate degenerative joint disease thoracic spine; thoracic strain is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


